Title: To James Madison from Stanley Griswold, 27 November 1806
From: Griswold, Stanley
To: Madison, James



Sir,
Michigan Territory. Detroit: 27. Nov. 1806.

As I enclosed to you a copy of an extraordinary communication made by Judge Woodward, of this Territory, to the Legislative Board, on the 5th. inst. I ought perhaps to inform you, that after tarrying from the Board a few days, he again joined it; but am sorry to add, that he still conducts in a very singular manner.  I should not trouble you with this information, were it not connected with something more interesting.  Among other things, he has lately declared publicly at the Board, in the presence of various citizens, that the office of Secretary is unnecessary and ought to be abolished as a useless appendage of the government &c. &c.  Very little doubt exists here, that this unhappy man has for some time past been endeavoring, by his own strange conduct, to impede this present system of territorial government, and make it appear as "wretched a system" as he described it in his written communication to the Board of the 5th. inst., and all with a view to promote a certain Bill (drawn, it is believed, by himself) now pending in the Senate of the United States (having passed the house of Representatives, it is said, the last Session,) in which several alterations are proposed to be introduced into the government of this Territory, peculiarly interesting to the chief judge, and ruinous to the Secretary.  This Bill he committed to the Grand Jurors soon after his return in September last, soliciting their approbation; but it met (in part) their decided and unanimous disapprobation, a copy of whose report I have the honor to enclose.
Nothing, Sir, had been easier than to conduct the affairs of this government in the most harmonious and happy manner, if nothing but common principles and common views had been entertained by all its members.  Mysterious things have transpired here since the return of the Gentlemen who visited Washington the last winter.  I will mention but one,  a young gentleman came on from Boston the last summer for the avowed purpose of filling the office of Secretary, and still remains with that expectation.  Other young gentlemen have come and are coming, apparently without business, yet not of independent circumstances.
From all these things (with others not mentioned) I think I am justified in apprehending that an effort will be made to deprive me of the Secretaryship.  Should the Bill above alluded to, be sanctioned exactly in its present form, the object would be effected without application to the President.  But should it be defeated, or so amended as to prevent this, I must beg the President to pause on any representations that may be made to him, till I can be heard. I am conscious of nothing which can be alledged, unless it be a strict and undeviating attention to every duty pertaining to my office, or which has at any time devolved on me to perform; and that I am known to be an inflexible friend to the perpetual Union of the States, as well as to republican principles.  I have the honor to be, Sir, with great respect, Your most obedt. Servant,

Stanley Griswold

